DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 5/4/2021 has been entered. Claims 1, 5, 8-11, 13-15 and 18-23 remain pending in the application. Applicant’s amendments to the specification have overcome each and every 112(b) rejection previously set forth in the non-final Office Action mailed 2/10/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 8-10 and 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 00/37163, hereinafter Cheng.
Regarding claim 1, Cheng teaches a biosensor device (figure 4) for sensing an analyte, the device comprising: at least a sample inlet (item 30) for receiving a sample (page 10, lines 13-14); affinity probes (page 21, lines 9-17) selected so as to have an preferential binding to the analyte (page 21, lines 9-17); a transducer (item 17) sensitive to a characteristic of the analyte and/or a label attached to the analyte and adapted to convert an interaction of the analyte with the affinity probes into a readout signal (page 21, lines 18-29), the transducer not being a Field Effect Transistor transducer (page 13, lines 30-
Regarding claim 5, Cheng teaches wherein the transducer is an optical transducer (page 13, lines 30-31).
Regarding claim 8, Cheng teaches wherein the device is an affinity-based sensing device (page 21, lines 9-17) and the affinity probes are on the transducer (page 21, lines 18-29).
Regarding claim 9, Cheng teaches a diagnostic device (figure 4) comprising: a biosensor device according to claim 1 (see supra) for sensing an analyte and generating a sensing signal (page 12, lines 12-18); and an output unit (page 12, lines 12-18) for providing an output of said biosensor device based on the sensing signal (page 12, lines 12-18).
Regarding claim 10, Cheng teaches wherein the output unit (pages 12, lines 12-18) is adapted for outputting a signal representative for presence/absence or concentration of the analyte (intended use MPEP § 2114 (II) and is taught in page 9, lines 9-16).
Regarding claim 21, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Cheng and the apparatus of Cheng is capable of desalting the received sample to an ionic strength ranging from 10 mM to 150 mM. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Cheng (see MPEP §2114).
Regarding claim 22, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Cheng and the apparatus of Cheng is capable of desalting the received sample to an ionic strength ranging from 
Regarding claim 23, Cheng teaches wherein the desalting unit is integrated on or in a same substrate or in a same enclosure as the transducer (figure 6).

Response to Arguments
Applicant's arguments filed 5/4/2021 have been fully considered but they are not persuasive.
Regarding applicant’s argument that Cheng fails to teach a mixer and a port in fluid communication with a buffer reservoir is not found persuasive. Cheng teaches the desalting column and the introduction of different buffers into the flow stream and this recitation is being utilized for the teaching of a port in fluid communication with the buffer reservoir as the buffer would be introduced in some fashion to the desalting column, as claimed, and as the buffer would be introduced, the buffer would be coming from some reservoir and introduced into the desalting column through a port, thereby reading on the instant limitations. Regarding applicant’s argument that Cheng also fails to teach a mixer is not found persuasive. The claim only recites a generic mixer and therefore any structure which performs mixing would be able to read on the instant limitations. As Cheng teaches a structure which is utilized for mixing and the pushing and pulling of the liquids, as described in Cheng, result in mixing, then the prior art would read on the instant limitations regarding the mixer. The fact that the mixing in Cheng is in regards to mixing of amplification reaction and not desalting, does not prevent the ability from the reference Cheng teaching a mixer as that is claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798